146 S.E.2d 642 (1966)
266 N.C. 643
STATE
v.
James Edward HOPSON.
No. 92.
Supreme Court of North Carolina.
March 2, 1966.
T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Riddle & Briggs, by Bruce Briggs, Asheville, for defendant appellant.
*643 PER CURIAM.
Appellant was neither the owner nor the driver of the Ford in which the stolen articles were found. Evidence is lacking that he was in possession of the stolen articles. The Attorney General concedes, and properly so, that the evidence does no more than raise a suspicion of appellant's guilt and is insufficient in law to support a guilty verdict. The court should have sustained the demurrer to the evidence and directed a verdict of not guilty. The judgment of the Superior Court is
Reversed.
MOORE, J., not sitting.